           Case 1:17-vv-01939-UNJ Document 49 Filed 11/20/19 Page 1 of 2




        In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1939V
                                    Filed: September 17, 2019
                                          UNPUBLISHED


 CYNTHIA ALEXANDER,

                         Petitioner,                          Special Processing Unit (SPU);
 v.                                                           Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
 SECRETARY OF HEALTH AND                                      Shoulder Injury Related to Vaccine
 HUMAN SERVICES,                                              Administration (SIRVA)

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Brittany Alexandra Anne Ditto, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On December 13, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of her December 19, 2016 influneza (“flu”)


1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:17-vv-01939-UNJ Document 49 Filed 11/20/19 Page 2 of 2



vaccine. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On September 12, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent that he

        has reviewed the facts of this case and concluded that petitioner’s claim
        meets the Table criteria for SIRVA. Specifically, petitioner had no history of
        pain, inflammation, or dysfunction in the affected shoulder prior to vaccine,
        she presented with pain and reduced range of motion in the shoulder where
        she got the vaccination, and no other condition was present to explain her
        symptoms. The table requires that shoulder pain occurs within forty-eight
        hours of vaccination. 42 C.F.R. §100.3(c)(10). Although petitioner’s first
        office visit for shoulder pain was three weeks post-vaccination, her phone
        records support her statement that her arm ached within one day and she
        began calling medical providers nine days post-vaccination. See Pet. Exs.
        7, 17 at 1-3. The totality of the evidence supports petitioner’s claim of arm
        pain within forty-eight hours.

Id. at 3. Respondent further agrees that

        [w]ith respect to other statutory and jurisdictional issues, the records show
        that the case was timely filed, that the vaccine was received in the United
        States, and that petitioner satisfies the statutory severity requirement by
        suffering the residual effects or complications of her injury for more than six
        months after vaccine administration. See 42 U.S.C. §§300aa-11(c)(1)(D)(i);
        Pet. Ex. Petitioner avers that she has not received any compensation in the
        form of award or settlement in connection with the vaccine-related injury.
        See 42 U.S.C. §§ 300aa-11(a)(5) and - 11(c)(1)(E), Pet. Ex. 7.

Id. at 4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master




                                              2
